Order granting the petition of President and Directors of the Manhattan Company for leave to sue John T. Callister and William L. Callister on three promissory notes aggregating in principal amount $179,600, requiring the petitioner to credit the sum of $162,509.10, as of September 19, 1938, on their liability as endorsers on such notes, permitting the petitioner to commence an action to recover the balance due on such notes, after deducting from the aggregate principal amount of such notes, plus interest to the 19th day of September, 1938, the sum of $162,509.10, and to recover interest on the balance of principal remaining after said deduction, from September 19, 1938, in so far as appealed from, affirmed, without costs. No opinion. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.